Appeals having been taken to this Court by the above-named appellants from an order of the Supreme Court, Bronx County (Kenneth L. Thompson, J.), entered on or about September 21, 2010, and said appeals having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated December 7, 2011, it is unanimously ordered that said appeals be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur — Mazzarelli, J.P., Friedman, Catterson, Renwick and Freedman, JJ.